PURNELL, District Judge
(dissenting). I cannot concur in the conclusion reached by the court, for the following reasons:
Suit was instituted in the court of common pleas for Greenville county, S. C., for $20,000 damages on account of the death of Emma Davenport at Piedmont, S. C. The action was brought against the Southern Railway Company and Richard Joel and William Jones, employés of said company; the complaint charging that the deceased was knocked off a trestle by a loose hand car loaded with cross-ties, negligently, recklessly, and willfully permitted to escape by said employés. Within due time the defendant railway company filed its petition for removal of the United States Circuit Court for the District of South Carolina, which was granted. Plaintiff filed notice of motion to remand the case to the state court, which motion was heard and refused. On October 22, 1903, the case was tried before a jury. At the close of plaintiff’s testimony the court directed a verdict for the defendant. From the judgment entered upon this verdict plaintiff appealed.
The facts developed in the testimony for the plaintiff are substantially as follows: At Piedmont, a station on the defendant’s railroad, there is a large cotton mill about a mile from the station. There is a spur track leading from the station to the mill, for the most part upon the land of the cotton mill, but laid under an arrangement between the mill and the railway company by which the track is kept up by the railway company, and its trains operated thereon as the shipping necessities of the mill require—not on any schedule, but irregularly. At the time of the year at which the killing occurred—being the busy season—trains are run over the spur several times during the day. On this spur track there is a trestle about 200 yards long and 30 feet high. Between the rails a plank is laid from one end of the trestle to the other. Over this trestle factory operatives were accustomed to walk daily, though there was a -street and path almost as convenient. There had been signs up, warning people not to use the trestle, but these had disappeared, and there were no such signs at this time. Beyond the trestle from the station there is a sharp ascending grade, and a curve to the right through a cut and grove of trees. Further on is the wastehouse of the cotton factory, not visible from any part of the trestle. On January 31, 1903, the defendants Richard Joel and William Jones had been sent by the section foreman with a hand car to get a load of cross-ties from near the wastehouse. After loading the hand car with cross-ties, the said employés started to push the hand car over a grade in the direction of the trestle. As it reached the highest point of the grade, the car escaped from their hands and started down the grade towards the trestle. The said employés attempted, but were unable, to overtake the car. At this moment the deceased, with her little boy, was upon the trestle, going in the direction of the mill. She saw the car, turned to escape to a safety booth, but was overtaken, knocked from the trestle, and died from injuries received. The boy escaped, practically unhurt.
Two questions are raised by the exceptions, i. e.: Did the Circuit Judge properly refuse the plaintiff’s motion to remand? And did the Circuit Judge properly direct a verdict for defendant company?
Where the right of removal depends upon the existence of a separable controversy, the question is to be determined by the condition of *966the record in the state court at the time of the filing of the petition to remove, and the cause of action is whatever the plaintiff declares it to be. C. & O. R. R. v. Dixon, 179 U. S. 131, 21 Sup. Ct. 67, 45 L. Ed. 121; Gableman v. Peoria, etc., Ry., 179 U. S. 337, 21 Sup. Ct. 171, 45 L. Ed. 220; Powers v. C. & O. Ry., 169 U. S. 92, 18 Sup. Ct. 264, 42 L. Ed. 673. This being held to be the rule, it is all-important to determine what was the case as made by the declaration in the state court— not to imagine anything, as plaintiff in error asks the court to do in the brief. In my view, this has been correctly done by the learned judge in his analysis of the complaint, as follows:
“It will be observed that tbe only charge against the Southern Railway Company is because of the acts of these agents of it, and of them alone, committed in the absence of any official or of any other agent of that company; that the acts of these agents are characterized as reckless, willful, and' malicious. Indeed, the whole charge of the complaint seems to be for the acts of these two men, Joel and Jones. After stating that these two men had control of the car, the complaint, in the ninth paragraph, says ‘that the conduct of the defendants [these two men] in turning loose the said hand car, and in allowing it to run loose, was reckless, willful, and malicious.’ In the tenth paragraph it says ‘that the defendants, in handling the car as aforesaid [that is, these two men], and in allowing it- to kill plaintiff’s intestate, were negligent.’ And in the eleventh paragraph it says ‘that the death of plaintiff’s intestate occurred through the joint and concurrent carelessness, negligence, recklessness, and willfulness of the defendants as aforesaid.’ ”
The Circuit Judge then holds that the controversy is separable upon three grounds; (1) The liability of the master for the negligent act of a servant is one imposed by the policy of the law, and does not present a case of joint and concurrent tort. (2) For a simple negligent act of the servant the master is not responsible to a third person. (3) The respective liabilitiés of master and servant,for the willful tort by the servant, without direction, participation, or ratification on the master’s part, are different, and do not therefore present a case of joint and concurrent tort.
In the many cases cited in the able brief of counsel for plaintiff, it will be noted the defendants joined were joint tort feasors, so alleged, and in C. & O. Ry. v. Dixon, 179 U. S. 131, 21 Sup. Ct. 67, 45 L. Ed. 121, the case most relied on in all cases of this nature, the same is true, and the Supreme Court distinctly holds, on the authorities cited by the Chief Justice, who delivered the opinion. In all of the cases where removal was refused it was held that it was not a separable controversy, because the complaint charged concurrent negligence. In the case at 'bar the complaint, taking all the allegations to be true, does not make out such a case as is contemplated in the line of decisions cited. In the case of Powers v. C. & O. Ry., 169 U. S. 92, 18 Sup. Ct. 264, 42 L. Ed. 673, the motion to remove was denied, on the express ground that the complaint stated a joint liability, and it would not be removed, because the defendant has no right tó say that an action shall be several which the plaintiff seeks to make joint.. A separate defense may defeat a joint recovery, but cannot deprive the plaintiff of his right to prosecute his suit to final decision in his own way. The cause of action is the subject-matter of the controversy, and that is, for all the purposes of the suit, whatever the plaintiff declares it to be in his pleadings. This is putting the case of the plaintiff in error as strongly as it can be put under *967the decisions. The case is so ably disposed of in the opinion of the Circuit Judge who heard the case below, found in the record, that I am constrained to adopt the following as my opinion:
“There are clearly in this complaint two controversies. One against the Southern Railway Company, because of the negligence of its servants; the other against these servants themselves, because of their own recklessness, willfulness, and malice. The controversy with the Southern Railway Company is because of the acts of its agents, for which the policy of the law makes it responsible. That with these individuals is upon their own personal responsibility for their own reckless, wanton, and malicious act The Southern Railway Company is responsible to third persons for the negligence of its agents. But for the negligence merely, these agents are not responsible to third persons. Ewell’s Evans on Agency, 438. Negligence is negative in its character. It is the omission to perform some duty. Milwaukee, etc., Ry. v. Arms, 91 U. S. 489, 23 L. Ed. 374. It implies nonfeasance, and is contra-distinguished from misfeasance. To make the agent responsible to third persons, there must be some positive act of wrong on his part The whole doctrine is clearly stated in Story on Agency (9th Ed.) §§ 308, 309: ‘We come, in the next place, to the consideration of the liabilities of agents to third persons in regard to torts or wrongs done by them in the course of their agency. * * * And the distinction ordinarily taken is between acts of misfeasance or positive wrongs, and nonfeasance or mere omission of duty by private agents. The master is always liable to third persons for the misfeasance and negligence and omissions of duty of his servant in all cases within the scope of his employment. So, there, the principal in like manner is liable to third persons for the like misfeasance, negligence, and omissions of duty of his agent, leaving him to his remedy over against the agent in all cases when the tort is of such a nature as that he is entitled to compensation. The agent is also liable to third persons for his own misfeasance and positive wrongs. But he is not liable to third persons for his own nonfeasance or omissions of duty in the course of his employment. His liability in these latter cases is solely to his principal.’
“In an action against a principal for the acts of his agent, he is liable not only for acts of negligence, but also for willful and malicious acts done in the course of his employment. Andrews American Law, 860, quoting Chicago, etc., v. West, 125 Ill. 320, 17 N. E. 788, 8 Am. St. Rep. 380, and other authorities. In such an action the principal is liable only for compensatory damages. Vicksburg & M. R. R. v. Putnam, 118 U. S. 545, 7 Sup. Ct. 1, 30 L. Ed. 257. But it is not responsible in punitive or vindictive damages or smart money unless the principal participated in the wrongful act of its agents, expressly or impliedly, by its conduct authorizing or approving of it either before or after it was committed. Lake Shore, etc., v. Prentice, 147 U. S. 101, 13 Sup. Ct 261, 37 L. Ed. 97. ‘A corporation, like a natural person, may be held liable in exemplary or punitive damages for the acts of an agent within the scope of his employment, provided the criminal intent necessary to warrant the imposition of such damages is brought home to the corporation. So a railroad corporation cannot be charged with punitive or exemplary damages for the illegal, wanton, or oppressive conduct of a conductor of one of its trains to a passenger.’ Id. There is nothing in this complaint which measures up to these requirements as against the Southern Railway Company. Indeed, in the acts complained of, and in its mode of stating them, the averments of the complaint wholly negative the idea that the corporation could have participated. Before the corporation can be held to the same responsibility as Joel and Jones, the two other defendants, it must be averred and proved that their wanton, willful, and malicious acts were done by its authority.
“But the plaintiff, not content with his claim against the Southern Railway Company and his right to obtain compensation, seeks also damages at the hands of Joel and Jones for wanton, willful, and malicious conduct. His remedy as against them is different, far more extensive, and requring a different judgment. There is thus a controversy with the Southern Railway Company separable from that with the other defendants, and the cause is removable.”
*968On the facts stated, and they are in substance all the facts developed in the testimony, would the court have permitted a verdict for plaintiff to stand ? If not, then there is no error in directing a verdict. R. R. Co. v. Powers, 149 U. S. 43, 13 Sup. Ct. 748, 37 L. Ed. 642; Commissioners v. Clark, 94 U. S. 278, 34 L. Ed. 59; Thompson v. Southern Ry. Co. (C. C.) 113 Fed. 890; Patton v. Southern Ry., Ill Fed. 712, 49 C. C. A. 569; and numerous other authorities. This doctrine is settled.
Most of the reported cases refer to public crossings, or tracks used as a highway, but it will be noted this spur does not fall under either head. Trains were not run on it regularly, but frequently at irregular hours. The track was the property of the railway company, which it had the legal right to use at any and all times. Plaintiff’s intestate had no legal right on the track or the trestle. Notices had been posted warning people not to use the track as a walkway, though said notices were down, and had been for a considerable time. The section master, it was shown, had even slowed up his car on the trestle to allow a party walking to get by or reach the safety booth. It was much more convenient for many of the operatives living in the village to pass to and from their homes to the mill by crossing the trestle, but in doing so they used the track with knowledge of the danger. The railway company, while objecting, as evidenced by the fact that warning notices had been posted, did not churlishly refuse to permit them to do so. Perhaps there was good reason for this. At all events, it appears to be the fact. Under such circumstances, plaintiff’s intestate was, if not a trespasser, at best a mere licensee to whom the railway company owed no duty except to refrain from willful injury. There is no evidence of such willful injury. Elliott on R. R.’s, 1740; Louisville & N. R. R. Co. v. McClish, 115 Fed. 373, 53 C. C. A. 60. If this be so of a regular track, how much more is it of a spur track over which trains are operated irregularly, especially when this is known to the community. The mere ■ fact that persons living in the neighborhood of a railroad track have become accustomed to use it to walk upon without objection on the part of the railroad does not alter or change the duty of the railroad to such persons. It would indeed be a harsh rule which would protect from accident and give damages to those who, with tacit permission, for private convenience, go on the property of another without being invited or required to do so. There is, however, abundant authority for the rule laid down by the Supreme Court of South Carolina in Haltiwanger v. R. R. Co., 64 S. C. 7, 41 S. E. 810, that if one voluntarily goes upon the track of a railroad company which is in daily, and sometimes hourly, use for the transportation of its trains, without legal authority, he becomes a trespasser.
Only the case as to the Southern Railway Company was removed and on trial, and there is no evidence of willful or wanton injury or negligence as to it to support a verdict for damages. A careful examination of the record discloses no error, hence the judgment of the Circuit Court should be affirmed. For the reasons stated, I dissent.